ADVANCE SCHEDULE
No. 01


ONE UP INNOVATIONS, INC.
FOAM LABS, INC.


Funding Date:    November 4, 2010


This Advance Schedule (the “Schedule”) is issued pursuant to and is subject to
all terms and conditions of the Credit Card Receivables Advance Agreement, dated
on or about November 4, 2010 (as amended from time to time in accordance with
its terms, the “Master Agreement”), between CC FUNDING a division of CREDIT CASH
NJ, LLC (the “Lender”) and ONE UP INNOVATIONS, INC. and FOAM LABS, INC.,
(individually and collectively, the “Merchant”).  Capitalized terms used and not
defined in this Schedule have the meanings given to them in the Master
Agreement.


The Merchant has requested that the Lender make an Advance to the Merchant, and
the Lender is willing to make such Advance, in each case subject to the
following terms and conditions:
 
1.
The Advance Amount is:
  $ 400,000.00              
2.
The fee is:
  $ 48,000.00              
3.
The Collection Amount is:
  $ 448,000.00              
4.
The Fixed Daily payment is:
  $ 3,446.15  

 
5.
The Collection Date is May 4, 2011 [insert date that is 6 months from the
funding date]
           
6.
The Collection Account Bank and Collection Account are as follows:
       


Bank name:
Signature Bank
 
111 Broadway
 
New York, NY 10006
Routing/ABA Number:
02XXXXX76
Account Name to credit:
One Up Innovations
Account Number to credit:
15XXXXXX47



 
7.
The Merchant agrees to repay the Collection Amount (plus all Reimbursable
Expenses) by remitting (or causing to be remitted) to the Lender, on or before
the Collection Date, the Collection Amount, by authorizing Lender to retain the
Fixed Daily Payment from the Collection Account as provided in the Master
Agreement.  If the Collection Amount is remitted to the Lender before the
Collection Date, the Merchant shall not be entitled to any refund or other
compensation.  If the Collection Amount is not remitted to the Lender by the
Collection Date, Merchant may be subject to extension fees as set forth in the
Master Agreement.

 
Page 1 of 2

--------------------------------------------------------------------------------




 
8.
The Merchant grants to the Lender a security interest in the Collateral to
secure the Merchant’s obligation to pay the Collection Amount and to secure all
other existing and future obligations of the Merchant to the Lender.



 
9.
The Merchant understands and agrees that all Advances by Lender to Merchant
under the Master Agreement, this Advance Schedule, and under any other Related
Agreements constitute one loan, and all indebtedness and obligations of Merchant
to Lender under the Master Agreement, this Advance Schedule and the Related
Agreements, present and future, constitute one general obligation secured by the
Collateral.



 
10.
The Merchant reaffirms all terms, conditions and agreements set forth in the
Master Agreement and any Related Agreements and further represents and warrants
to the Lender that all representations and warranties made by the Merchant in
the Master Agreement and any Related Agreements entered into on or before the
date hereof are true and correct on the date hereof as if made on the date
hereof.



This Schedule may be executed in counterparts.  Each counterpart shall be deemed
an original but all of which together shall constitute one and the same
instrument.  An executed facsimile of this Schedule shall be deemed to be a
valid and binding agreement between the parties hereto.


Agreed to:


CC FUNDING, a division of
 
ONE UP INNOVATIONS, INC.
CREDIT CASH NJ, LLC
 
for itself and as Disbursing Agent
         
By:
/s/ Dean Landis
 
By:
/s/ Louis Friedman
Name: 
Dean Landis
 
Name: 
Louis Friedman
Title:
President
 
Title:
President & CEO

 
STATE OF GEORGIA
)
   
)ss.:
 
COUNTY OF
)
 

 
On this 3nd day of November, 2010 before me personally appeared Louis S.
Friedman, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she is the President of ONE UP INNOVATIONS, INC.
and FOAM LABS, INC., the corporations herein described and that he/she executed
the same in his/her capacity as an officer of said corporations, and that he/she
signed the instrument by order of the board of directors of said respective
corporations.



 
/s/ Pamela M. Fulwood
 
Notary Public



Page 2 of 2

--------------------------------------------------------------------------------

